IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                          : No. 796
                                :
DESIGNATION OF CHAIR AND VICE-  : SUPREME COURT RULES DOCKET
CHAIR OF THE PENNSYLVANIA BOARD :
OF LAW EXAMINERS                :




                                         ORDER

PER CURIAM


         AND NOW, this 25th day of March, 2019, Gerald Lawrence, Jr., Esquire, is hereby

designated as Chair and David S. Rasner, Esquire, as Vice-Chair, of the Pennsylvania

Board of Law Examiners, commencing June 9, 2019.